Citation Nr: 0721038	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-20 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
multiple scars of the left thigh, left chest, and forearms.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
orchiectomy of the left testicle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2005 and August 2005 rating decisions 
of the Montgomery, Alabama, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the January 2005 rating 
decision, the RO continued the 10 percent evaluation for 
multiple scars of the left thigh, left chest, and forearms.  
In the August 2005 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for orchiectomy of the left 
testicle.  

In April 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

A motion to advance this case on the Board's docket was 
received and granted by the Board in April 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The issues of entitlement to service connection for 
orchiectomy of the left testicle and an increased rating for 
multiple scars of the left thigh, left chest, and forearms, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The agency of original jurisdiction (AOJ) denied 
reopening the claim of entitlement to service connection for 
removal of the left testicle in a July 2003 rating decision.  
The veteran did not appeal the decision.

3.  The evidence received since the July 2003 rating decision 
was not previously of record and relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for removal of the left testicle.


CONCLUSIONS OF LAW

1.  The July 2003 decision that denied reopening the claim of 
entitlement to service connection for removal of the left 
testicle is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302(b), 20.1103 (2006).

2.  The evidence since the July 2003 rating decision, which 
denied to reopen the claim of service connection for removal 
of the left testicle is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the July 2003 rating decision, which denied 
reopening the claim for service connection for removal of the 
left testicle, the evidence of record consisted of the 
veteran's service medical records and VA outpatient treatment 
records from July 1979 to February 1987.  

In the July 2003 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for removal of the left 
testicle.  The RO noted that the veteran's VA outpatient 
treatment records indicate that the veteran's left testicle 
had been removed, but the records do not comment specifically 
on whether the condition was incurred or aggravated by 
military service.  The veteran was notified of the denial in 
a July 2003 letter, including his appeal rights, and he did 
not appeal the decision.  Thus, it is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

Since the July 2003 rating determination, the veteran has 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for an orchiectomy of the 
left testicle.  The veteran has submitted private medical 
statements which conclude the veteran's orchiectomy was 
related to service.  Although in November 2004, the veteran 
underwent a VA medical examination, and the examiner 
concluded that the veteran's current condition was not 
incurred or aggravated by the veteran's military service.  
Such evidence relates to the veteran's unestablished 
contention that his removal of the left testicle was incurred 
by his active service.  Thus, the claim is considered 
reopened.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for 
an orchiectomy of the left testicle, any error by VA in 
complying with the requirements of VCAA is harmless.  As 
noted above, the underlying claim of service connection is 
being REMANDED to the AMC for further development.




ORDER

New and material evidence having been submitted, the claim 
for service connection for an orchiectomy of the left 
testicle is reopened.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
veteran's claims.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).

The veteran contends that his multiple scars of the left 
thigh, left chest, and forearms are worse than the current 
evaluation contemplates.  The Board notes that the veteran 
testified during the April 2007 hearing that he has recently 
received treatment for his scars at the local VA outpatient 
treatment facility.  It is noted that the RO has obtained 
past VA outpatient treatment records, but has not attempted 
to obtain more recent VA outpatient treatment records, as 
they are not included in the claims file.  The Board finds 
that an attempt should be made to obtain those records, as 
they are relevant to the issue on appeal.

Furthermore, review of the evidentiary record shows that the 
veteran's most recent VA examination in conjunction with his 
claim for multiple scars of the left thigh, left chest, and 
forearms, was in June 2004.  The Board finds that a VA 
examination is necessary to address the current severity of 
the disability.  These medical findings are essential to the 
adjudication of his claims for increase.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992), citing to Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of VA's 
duty to assist in a case involving a claim for higher rating 
include the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability is a fully informed one).

In regards to the veteran's claim of service connection for 
an orchiectomy of the left testicle, the veteran contends 
that his left testicle orchiectomy is related to his service-
connected atrophy of the left testicle.  Review of the record 
shows that the veteran was afforded a VA examination in 
November 2004 to determine whether his left testicle 
orchiectomy is related to service.  However, the evidence of 
record does not include a medical opinion commenting as to 
whether it is at least as likely as not that his left 
testicle orchiectomy was caused or aggravated by his service-
connected atrophy of the left testicle.  Therefore, the Board 
finds that a remand for a medical examination and opinion is 
necessary in order to render a fully informed decision.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Obtain the veteran's VA outpatient 
treatment records from the Gadsden VA 
outpatient treatment facility.

2.  Afford the veteran a VA examination 
to determine the current severity of his 
multiple scars of the left thigh, left 
chest, and forearms.  The veteran's 
claims file, to include a copy of this 
remand, should be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  

3.  Afford the veteran a VA examination 
to determine the nature and likely 
etiology of his orchiectomy of the left 
testicle.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examinations.  All 
studies or tests deemed necessary by the 
examiner should be performed.  As to any 
disability found on examination, the 
examiner should be asked to indicate 
whether is it at least as likely as not 
that such disability is related to 
military service.  The examiner also 
should provide an opinion as to whether 
it is at least as likely as not that the 
left testicle orchiectomy was caused or 
aggravated (i.e. increased in disability) 
by the veteran's service-connected 
atrophy of the left testicle.  Any and 
all opinions expressed must be 
accompanied by a complete rationale.  The 
examiner should also reconcile any 
contrary opinions of record.

4.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


